SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

467
CA 14-01440
PRESENT: SMITH, J.P., CARNI, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


VINCENT D. IOCOVOZZI, PLAINTIFF-APPELLANT,

                      V                                             ORDER

BONNETTE IOCOVOZZI, DEFENDANT-RESPONDENT.


LORRAINE H. LEWANDROWSKI, HERKIMER, FOR PLAINTIFF-APPELLANT.

LEVITT & GORDON, NEW HARTFORD (DEAN L. GORDON OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Herkimer County (Erin
P. Gall, J.), entered October 17, 2013. The order granted the motion
of defendant for an award of expert fees and counsel fees.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on March 23, 2015,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court